Citation Nr: 1213173	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  09-43 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether an overpayment of disability benefits in the amount of $8,087.00 was properly created.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1970 to April 1972.  He is the recipient of the Combat Medical Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a letter decision issued in June 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In his November 2009 substantive appeal (VA Form 9), the Veteran requested a personal hearing before a Veterans Law Judge, sitting at the RO.  The hearing was scheduled for a date in June 2011; the Veteran failed to report.  No further communication from the Veteran with regard to a hearing has been received.  Therefore, the Board considers his request for a hearing to be withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2011).

The Board observes that the claims file reflects that the Veteran also filed for a waiver of the debt, and that his petition for waiver was denied in August 2009.  The file does not show that he appealed the denial of the waiver; accordingly, the only issue before the Board is the propriety of the overpayment.


FINDINGS OF FACT

1. The Veteran was divorced in June 2004 and remarried in January 2007; he received additional benefits for a dependent spouse during the intervening months.

2. The Veteran knew or should have known to notify the Muskogee RO in 2004 of his change in marital status; he did not properly notify the Muskogee RO of his divorce and remarriage until May 2009.

3. The period of time affected by the overpayment is from July 2004 through May 2009.

4. The charged indebtedness in the amount of $8,087.00 was validly created.


CONCLUSION OF LAW

The overpayment of compensation benefits in the calculated amount of $8,087.00 is a valid indebtedness.  38 U.S.C.A. § 5112(b) (West 2002); 38 C.F.R. §§ 3.500, 3.501 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

Initially, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West. 2002)), is not applicable to cases involving overpayment of indebtedness and waiver cases.  See Barger v. Principi, 16 Vet. App. 132, 138   (2002); see also Lueras v. Principi, 18 Vet. App. 435 (2004).  Notwithstanding the fact that the VCAA is not controlling in these matters, the Board observes that the RO has explained to the Veteran the bases for finding that the debt was valid.  It also afforded him a fair opportunity to present arguments and evidence in support of his challenge to the validity of the overpayment, including scheduling a hearing before the Board, which the Veteran failed to attend.  Therefore, the Board concludes that the requirements for the fair development of the appeal have been met in this case.  See 38 C.F.R. § 1.911(c) (2011).  See also Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) ("VA's . . . 'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim."); Counts v. Brown, 6 Vet. App. 473, 478- 79 (1994). 


II. Analysis

Under 38 U.S.C. § 5112(b)(10), the effective date of a reduction or discontinuance of compensation by reason of an erroneous award based solely on administrative error or error in judgment shall be the date of last payment.  See also 38 C.F.R. 
§ 3.500(b)(2).  The Court noted that, '[s]tated another way, when an overpayment has been made by reason of an erroneous award based solely on administrative error, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA from the recipient of the erroneous award.'  Erickson v. West, 13 Vet. App. 495, 499 (2000).  Thus, the initial question presented on appeal in this case is whether the overpayment at issue was due solely to error on the part of VA. 

Sole administrative error may be found to occur in cases where the Veteran neither had knowledge of nor should have been aware of the erroneous award.  Further, such error contemplates that neither the Veteran's actions nor his failure to act contributed to payment pursuant to an erroneous award.  38 U.S.C.A. 
§ 5112(b)(10); 38 C.F.R. § 3.500(b)(2) . 

A Demand Letter for the $8,087.00 was issued in June 2009.  In July 2009, the Veteran appealed the decision.  He asserts that he notified VA of the change in his marital status in 2004 when he altered the beneficiary designation on his insurance policy.  He argues that he sent a certified copy of the divorce decree to VA to remove BS as a beneficiary on his insurance.  In support of this argument, the Veteran provided a copy of an annual insurance policy statement from 2008 that shows that his last beneficiary designation was made in 2004.  It does not discuss what the beneficiary designation entailed.  

Regardless, the Board observes that VA insurance programs are administered by the RO and Insurance Center in Philadelphia, PA.  The various other ROs, including the Muskogee RO, play no role in management of these programs and neither issue nor receive documents related to them.  The Board finds that the Veteran knew or should have known of the distinction between the roles of the ROs in administering his benefits.
The record reflects that the Veteran has been in receipt of benefits for total disability due to individual unemployability (TDIU) since November 16, 1999.  The Board notes that the rating decision issued in February 2000 that granted TDIU advised the Veteran that he should notify VA right away of any change in dependents.  In September 2000, due to Chapter 35 education benefits being granted to his son, a notice of a change in dependant status and a resulting overpayment was sent to the Veteran by the Muskogee RO.  In April 2001, the Veteran was issued a letter by the Muskogee RO that informed him of a reduction in his award due to a change in marital status.  In May 2001, the Veteran submitted a VA Form 21-686c, Declaration of Status of Dependents, on which he indicated that a marriage to CC had ended in January 2001 and that he had married BS in February 2001.  The Veteran submitted this form to the Muskogee RO.  Thereafter, the Muskogee RO advised the Veteran that BS had been added to his award.    

The record then shows that the Veteran was advised annually by the Muskogee RO of his payment at the 100 percent rate and that it was his responsibility to inform VA of a change in his employment status.  There are also several documents dated in 2004 showing communication among the Veteran, the Muskogee RO, and the Defense Finance and Accounting Service (DFAS) with regard to pay the Veteran was receiving from DFAS in addition to his VA benefits.  

In May 2009, the Veteran was requested by the Muskogee RO to complete a Status of Dependents Questionnaire; an accompanying letter advised him that he was receiving additional compensation for a dependent spouse.  On his reply, the Veteran indicated that he was married to SM and that the marriage had taken place in January 2007.  Upon receipt of this information, VA advised the Veteran that BS had been removed from his award and asked that he supply the date his marriage to BS was terminated.  The Veteran submitted a copy of the divorce decree for his marriage to BS and marriage certificate for his marriage to SM.  He also completed another VA Form 21-686c.  These documents indicated that his marriage to BS ended in June 2004.  The RO then removed BS from the Veteran's award, effective July 1, 2004, and added SM to his award, effective May 19, 2009, the date the change in dependant information was received by the Muskogee RO.  The $8,087.00 reflects the amount the Veteran received in additional compensation for a spouse between July 2004 and May 2009.  

In light of these facts, the Board determines that the Veteran had actual knowledge that all matters related to his disability compensation benefits were administered by the Muskogee RO.  Historically, the Veteran communicated with the RO in Muskogee with respect to his service-connected compensation, including several communications specifically related to dependent status.  Thus, the Board concludes that the Veteran knew or should have known that he was required to notify the Muskogee RO of the change in his marital status in 2004 and that communication with the Insurance Center was not sufficient notice to the Muskogee RO.  

Also in support of his claim, the Veteran has supplied a copy of a notice of increase in benefits he received from VA after the annual increase in rate of compensation was signed into law.  He argues that this notice does not state that he is being paid an additional amount for a dependent.  Further, he notes that the notice states that VA benefit information from the Veteran's records is expected to be matched with multiple federal agencies and that had a discrepancy appeared between VA records and the records of these other agencies, VA should have notified the Veteran of the discrepancy.  

As discussed above, the Veteran had received notice that he was being paid additional compensation for a spouse in February 2000.  He then received communications regarding changes in compensation due to his son's educational benefits and his change in marital status in 2001.  Thus, the Board finds that the Veteran reasonably should have expected to receive similar notice at the time of his divorce in 2004 with a concomitant statement as to how the divorce affected the amount of his compensation, including the new compensation amount.  Accordingly, the Board concludes that the Veteran knew or should have known of the error in his payments.  Therefore, the Board must find that he had either constructive or actual knowledge of the erroneous payment. 

Because the Veteran knew or should have been aware that he was erroneously receiving an additional allowance for a dependent spouse, he should have contacted VA to correct the error.  Because of his prior interactions with VA, he knew or should have known whom within VA to contact in this regard.  Because he continued to accept the erroneous payment, his failure to act contributed to the overpayment.  In view of the foregoing, the Board must find that the overpayment at issue in this case was not due to sole administrative error and is, consequently, a valid debt.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2). 

The Board observes that the Veteran has not questioned the amount of the overpayment, but notes that in June 2009, the Veteran was notified of the amount of the overpayment and a letter was sent to DFAS that detailed the payments he was made and the adjusted payments.  Thus, the Board sees no reason to further discuss the validity of the amount of overpayment. 

Nevertheless, the Board notes that in his VA Form 9, the Veteran indicated that he was specifically appealing the dates of assessments.  The adjusted payments were stated to begin on July 1, 2004, the first payment after the Veteran's divorce from BS in June 2004 and to end with the May 1, 2009 payment, which was the last payment prior to the Veteran's current spouse, SM, being added to the award.  Interim adjustments were made in relation to annual cost of living increases, effective on the first of December each year.  The Board observes that the effective date for any change in award due to a change in dependent status will be the day following the reduction due to the change if the evidence is received within one year from the date; otherwise, it will be the date of claim.  38 C.F.R. § 3.651 (2011).  In this case, the Veteran married SM in January 2007, but VA received no notice to this effect until May 2009, over two years later.  Therefore, the period of time covered by the overpayment is from July 2004 through June 2009, as correctly determined by the RO.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as demonstrated by the above discussion, the preponderance of the evidence is against the Veteran's claim that the assessment of an overpayment of $8,087.00 was not proper.  Therefore, his claim must be denied.


ORDER

An overpayment of $8,087.00 was properly created; the appeal is denied.



____________________________________________
KATHLEEN K. GALLGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


